In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, dated December 15, 1977, which denied appellant’s motion for a protective order. Appeal dismissed, without costs or disbursements. Section 1112 of the Family Court Act provides that an appeal "may be taken as of right from any order of disposition and, in the discretion of the appropriate appellate division, from any other order under” the Family Court Act (see Matter of Taylor v Taylor, 23 AD2d 747). An order denying a motion for a protective order is not an order of disposition within the meaning of that section (see Bohen v Auerbach, 51 AD2d 542) and, accordingly, this appeal does not lie as of right. As no application for permission to appeal has been made, the appeal is not properly before this court (see Firestone v Firestone, 44 AD2d 671). Titone, J. P., Rabin, Gulotta and Hawkins, JJ., concur.